UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6221


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES E. KING, III,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr., Senior District Judge.  (5:05-cr-00006-FPS-JES-1; 5:06-cv-
00156-FPS-JES)


Submitted:   June 1, 2010                  Decided:   June 9, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James E. King, III, Appellant Pro Se.   Robert Hugh McWilliams,
Jr., Assistant United States Attorney, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James    E.       King,    III,        seeks    to    appeal    the    district

court’s    order     adopting          the     magistrate         judge’s      report     and

recommendation denying his motion to vacate his sentence.                                    We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he

timely    filing    of    a    notice    of        appeal    in   a   civil    case     is   a

jurisdictional requirement.”                 Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on December 9, 2008.           Although the district court granted King's

motion and reopened the appeal period, King was not entitled to

that relief.        Rule 4(a)(6) states that the district court may

only re-open the time within which to file an appeal if the

movant so moves “within 180 days after the judgment or order is

entered or within 14 days after the moving party receives notice

under Fed. R. Civ. P. 77(d) of the entry, whichever is earlier.”

Because   King     filed      his     motion       more    than   180   days      after   the

                                               2
district   court   entered   its   order,   the   district   court   lacked

authority to reopen the appeal period.

           Because King failed to file a timely notice of appeal

and the district court lacked authority to reopen the appeal

period, we dismiss the appeal.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                DISMISSED




                                     3